By failing to raise an objection to his adjudication as a second violent felony offender at the time of sentencing or in his motion for resentencing, the defendant has failed to preserve his claim for appellate review (People v Lemon, 62 NY2d 745, 746; People v Febos, 122 AD2d 497, lv denied 68 NY2d 812; People v Harris, 110 AD2d 660). We note, in any event, that the crime which formed the predicate for the defendant’s 1974 conviction was essentially the same as the present Penal Law § 265.01 (4). Accordingly, at the time the defendant committed the instant offense, he stood convicted of one of the offenses designated as a violent felony offense pursuant to Penal Law § 70.02 (1) (c) such that he was properly sentenced as a second violent felony offender (see, People v Balfour, 95 AD2d 812, 813).
Inasmuch as the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that his sentence was excessive (People v Kazepis, 101 AD2d 816, 817). Thompson, J. P., Brown, Weinstein and Harwood, JJ., concur.